Citation Nr: 0904452	
Decision Date: 02/06/09    Archive Date: 02/13/09

DOCKET NO.  04-23 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for a psychiatric disorder 
to include psychosis.


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from March 1974 to March 
1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2004 rating decision of the 
Oakland, California regional office (RO) of the Department of 
Veterans Affairs (VA) which denied the Veteran's claim for 
service connection for a psychiatric disability, among other 
claims.

The Veteran testified before the undersigned at a February 
2006 hearing at the RO, and a copy of that transcript has 
been associated with the claims folder.

In May 2006, this matter was remanded to the RO for further 
development and adjudication.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required on his part.


REMAND

In its previous remand the Board asked that the Veteran be 
afforded a VA psychiatric examination, and that the examiner 
opine as to whether each diagnosed psychiatric disability had 
its onset in service, or clearly and unmistakably pre-existed 
service and was not aggravated.

On the resulting VA examination in May 2008, the examiner 
diagnosed Attention Deficit/Hyperactivity Disorder (AD/HD).  
The examiner apparently found that this disability had pre-
existed service, but provided no opinion on the aggravation 
question.  

A remand by the Board confers on an appellant the right to VA 
compliance with the terms of the remand order and imposes on 
the Secretary a concomitant duty to ensure compliance with 
those terms.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).  In Stegall the Court held that "where . . . the 
remand orders of the Board . . . are not complied with, the 
Board itself errs in failing to insure compliance."  Id.

An opinion is needed in this case, because a VA physician 
suggested in a March 2004 letter that AD/HD may have been 
aggravated in service.

Accordingly, this case is REMANDED for the following:

1.  Ask the VA examiner who provided the 
May 2008 VA examination to review the 
claims folder and provide an opinion as 
to whether the pre-existing AD/HD was 
aggravated (made permanently worse) by 
service.  The examiner should provide a 
rationale for the opinion.  If the 
examiner is unavailable another 
psychologist or psychiatrist should 
review the claims folder and provide the 
necessary opinion and rationale.

2.  If the claim remains denied, a 
supplemental statement of the case should 
be issued before the case is returned to 
the Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




